DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the land portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is assumed to depend from claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0167997) in view of Materne (US 6306949).
Regarding claim 1, Hayashi discloses a pneumatic tire comprising a tread region with surface layer, a pair of shoulder main grooves (3B), and a pair of center main grooves (3A) (See Figs. 1, 2). Hayashi discloses that the width W1b of the shoulder main grooves is smaller than the width W1a of the crown main grooves ([0036]).
Hayashi is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Hayashi with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Regarding claims 2 and 3, the land portions 4C have width (W2c) greater than the widths of middle land portion (4B with width W2b), which in turn has width greater than the width of the crown rib (4A with width W2a)(see [0057,0060,0066]).
Regarding claim 5, Hayashi does not expressly disclose the land area of the shoulder; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread such that the area of each shoulder land portion is 20 to 25% of the total area of the land portions since Hayashi discloses an exemplary tire wherein the crown rib has width W2a of 21.3mm, the middle rib has width W2b of 27.5mm, and the shoulder rib has width W2c of 38.2 mm, which yields a total width of 152.7 mm for the land portions (21.3+2*27.5+2*38.2) and a shoulder width to total land width ratio of 25% (38.2/152.7), said value falling within the claimed range. See 
Regarding claim 9, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2013/0167997) in view of Materne (US 6306949) as applied to claim 1 above, and further in view of Ohki (US 2011/0048598). 
Regarding claim 7, Hayashi is silent as to the void ratio; however, the recited void ratio range of 30 to 40% is well known and conventional in the passenger car tire art. For example, Ohki, similarly directed towards a tire tread, teaches a groove area to tread surface ratio that is preferably 20 to 50%, more preferably 25 to 45%, to provide sufficient wet performance and block rigidity ([0041]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Hayashi with void ratio of 30 to 40% since Ohki teaches a ratio range of 25 to 45% as preferable to ensure sufficient wet performance and tread rigidity ([0041]). 

Claims 1-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakano (JP 09-226326, with English machine translation) in view of Materne (US 6306949) and alternatively, further in view of Hayashi (US 2013/0167997) 
Regarding claim 1, Sakano discloses a pneumatic tire comprising a tread region with surface layer, a pair of shoulder main grooves, and a pair of center main grooves (Fig. 1, see main grooves immediately inward of the shoulder grooves). The center main grooves are illustrated with width greater than the width of the shoulder main grooves. Alternatively, should the drawings be considered 
Hayashi is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Hayashi with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Regarding claims 2-3, Figure 1 clearly illustrates the widths of the land portions as decreasing from the shoulders towards the center.
Regarding claim 4, Sakano does not expressly disclose the void ratios of the land portions; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention for void area of the land portions to increase from shoulder to center since (1) Sakano teaches configuring the grooves of the tread such that the widths of the lateral grooves decreases from the equatorial line side to the shoulder line side to improve ride comfort and wet performance ([0004,0014]); and (2) in varying the lateral groove widths as they cross the land portions, the land portions closer to the equatorial line will have a larger void area (void area being defined by the groove 
Regarding claim 9, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0090759) in view of Materne (US 6306949).
Regarding claim 1, Tanaka discloses a pneumatic tire comprising a tread region with surface layer, a pair of shoulder main grooves (11), and one center main groove (10) (See Figs. 1, 2). Tanaka discloses or renders obvious to a person having ordinary skill in the art at the time of the invention the limitation that the center main groove have width is larger than that of the shoulder main grooves since (1) Tanaka clearly illustrates in Fig. 2 the crown main grooves as having width W3 larger than the width (W4) of the shoulder main grooves; and (2) Tanaka discloses width ranges of 6 to 8% for W3 and 5 to 7% for W4 ([0054]), said W3 range including values greater than W4 thereby suggesting that W3 be greater than W4. One would have been motivated to select a groove width to improve drainage and rigidity of the crown and land portions.
Tanaka is silent as to the rebound resilience being 35 to 40%. In the same field of endeavor of tire treads, Materne discloses a rubber composition for tire treads (col 1, lines 11-12; col 6, lines 27-30) that exhibits better wear performance without affecting wet traction and rolling resistance for a tire (col 15, lines 1-5; see Table 2, also col 15, lines 1- col 16, line 18). Materne discloses the rebound resilience of the rubber composition as 36-38% at 23C (Table 2). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Tanaka with the tread rubber composition taught by Materne in order to attain improved wear performance while maintaining wet traction and rolling resistance properties (col 16, lines 14-18).
Regarding claims 2 and 3, the shoulder land portions 13 have width (W2) greater than the width of crown land portion (12 with width W1) ([0055]).
Regarding claim 6, Tanaka does not expressly disclose the land area of the shoulder; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread such that the area of each shoulder land portion is 25 to 30% of the total area of the land portions since Tanaka discloses the shoulder lands as having a width W2 that is 1.15 to 2.0 times the width W1 of the crown land portions to improve aquaplaning resistance and crown rigidity ([0055]), said land ratios yielding a shoulder width to total width ratio range of 27 to 33% (1.15/(2*1.15+2*1) to 2/(2*2+2*1)), said range overlapping the claimed range. Each rib extends around the circumference of the tire such that in an area ratio, the circumference in the numerator and denominator cancels out leaving just the width ratios (area = width * circumference).
Regarding claim 9, Materne discloses the tread rubber as having a Shore A hardness of 67-70 (Table 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2014/0090759) in view of Materne (US 6306949) as applied to claim 1 above, and further in view of Ohki (US 2011/0048598). 
Regarding claim 7, Tanaka is silent as to the void ratio; however, the recited void ratio range of 30 to 40% is well known and conventional in the passenger car tire art. For example, Ohki, similarly directed towards a tire tread, teaches a groove area to tread surface ratio that is preferably 20 to 50%, more preferably 25 to 45%, to provide sufficient wet performance and block rigidity ([0041]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Tanaka with void ratio of 30 to 40% since Ohki teaches a ratio range of 25 to 45% as preferable to ensure sufficient wet performance and tread rigidity ([0041]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C DYE/Primary Examiner, Art Unit 1749